Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 states:
“the insulating material layer having a first side surface provided as an outer surface and a second side surface opposing the first side surface,
wherein the second side surface of the insulating material layer that is substantially perpendicular to the first surface of the semiconductor substrate has a substantially flat interface with the dielectric layer, and
wherein the wiring structure further comprises a metal pattern that is in physical contact with the side surface of the insulating material layer”.
Examiner does not understand which side of the insulating layer is being referred to in the claim (“wherein the wiring structure further comprises a metal pattern that is in physical contact with the side surface of the insulating material layer”), since there are two side surfaces namely a first side surface and a second side surface.
For purpose of examination, claim 14 will be treated as “
“the insulating material layer having a first side surface provided as an outer surface and a second side surface opposing the first side surface,
wherein the second side surface of the insulating material layer that is substantially perpendicular to the first surface of the semiconductor substrate has a substantially flat interface with the dielectric layer, and 


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 7,482,251 B1) in view of Abe (US 2018/0182670 A1) and Chen et al. (US 2014/0175663 A1).
Regarding independent claim 1: Paulsen teaches (e.g., Figs. 2-3E; see annotated Fig. 3E below) a semiconductor device, comprising:
a semiconductor substrate (Col. 3, Lines 50-64: the substrate 394 is a silicon wafer, which is a semiconductor) comprising a first surface (top surface) and a second surface (bottom surface) opposing each other, and a side surface between the first and second surfaces (left/right surfaces), 

a wiring structure (Col. 3, Lines 60-64 and Col. 5, Lines 1-9: interconnect layer/metal layer Metal1/Metal2/Metal3 and vias) on the first surface of the semiconductor substrate, and comprising a dielectric layer (Col. 3, Lines 60-64: #314) and a metal wiring in the dielectric layer (Col. 3, Lines 60-64 and Col. 5, 1-9: interconnect layer/metal layer), 
wherein the wiring structure is electrically connected to the device region (interconnect layer/metal layer Metal1/Metal2/Metal3 is electrically connected to the device region in region 310); and 
an insulating material layer (Col. 4, Lines 11-19: #320) on a side surface of the wiring structure, and having a first surface and a second surface opposing each other (As shown in annotated Fig. 3E),
wherein the first side surface of the insulating material layer has a first wave-shaped pattern (the insulating material layer 320 has a first wave-shaped pattern as shown in Fig. 3E) which is repeated in a direction of the wiring structure that is perpendicular to the semiconductor substrate (vertical direction from substrate 394), 
wherein the first side surface of the semiconductor substrate (320) has a second wave-shaped pattern (Fig. 3E, wave-shaped pattern of layer 394) which is on the substrate.




    PNG
    media_image1.png
    809
    1220
    media_image1.png
    Greyscale

Paulsen does not expressly teach that 
the side surface of the insulating material layer that is substantially perpendicular to the first surface of the semiconductor substrate has a substantially flat interface with the dielectric layer of the wiring structure.

Note that Abe further teaches that wherein the first side surface of the insulating material layer (Fig. 3B: side with wave 302) and the side surface of the semiconductor substrate ([0030]: side of a semiconductor substrate 121, see [0022] in direct contact with first side of insulating layer 140) are aligned in the direction that is substantially perpendicular to the first surface of the semiconductor substrate (see Figs. 2G and 3B).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Paulsen, the second concave-convex portions are repeated in the direction that is perpendicular to the semiconductor substrate, as taught by Abe, because this is mere duplication or repetition of the concave-convex structure, taught as shown in the upper layer of the dielectric layer, without any change in the expected function of the device.
Therefore, it would have been obvious to one skilled in the art at the time of the effective filing date to meet the requirement of the claim with regard to repeating the concave-convex structure, since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

Chen teaches (e.g., Figs. 1-21) a semiconductor device comprising an insulating layer ([0025] and [0033]: 12/16), a substrate, and a dielectric layer ([0027]: 14) of a wiring layer ([0026]-[0027]: 21/182),
wherein the side surface of the insulating material layer ([0025] and [0033]: 12/16) that is substantially perpendicular to the first surface of the semiconductor substrate ([0026]: substrate of device 2) has a substantially flat interface with the dielectric layer ([0027]: 14) of the wiring structure ([0026]-[0027]: 21/182).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Paulsen as modified by Abe, the side surface of the insulating material layer that is substantially perpendicular to the first surface of the semiconductor substrate having a substantially flat interface with the dielectric layer of the wiring structure, as taught by Chen, for the benefit of protecting the side of the interconnection structure from foreign material created by the etching of 
Regarding claim 2: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the insulating material layer comprises a portion extending to an upper region of the side surface of the semiconductor substrate (Paulsen: the insulating material layer 320 comprises a portion extending to an upper region of the side surface of the semiconductor substrate 394, as shown in Fig. 3E). 

Regarding claim 4: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the wiring structure comprises a first region overlapping the device region (Paulsen: metal layer/interconnect layer with via contact structure overlap the device region), and 
wherein the wiring structure further comprises a metal pattern in the second region of the wiring structure (Paulsen: Col. 5, Lines 4-9: Metal3 labelled 328 below Mcap is in a second region). 
Paulsen does not expressly teach a second region surrounding the first region in a plan view.
Abe teaches (e.g., Figs. 1A-3C) a semiconductor device structure comprising
wiring structure ([0016]: 130/132/131) comprising a first wiring region ([0016]: wiring in region including structure 130), wherein the wiring structure further comprises 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Paulsen, the second region surrounding the first region in a face view, as taught by Abe, for the purpose of increasing the interconnection density and thus increase device interconnectivity with diverse device to realize an integrated circuit device with more functionality.
Furthermore, it would have been obvious because all the claimed elements (wiring structure in first and second regions) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective filing date. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Although, Paulsen as modified by Abe does not expressly teach that the second region surrounds the first region in a plan view, one of ordinary skill in the art at the time of the effective filing date, would have easily recognized that the face view suggests the limitation “the second region is surrounding the first region in a plan view”, at least this would be made obvious to one of ordinary skill in the art based on the prior art disclosures, without any further additional device structure added or change in device functions.
Regarding claim 5: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 4, on which this claim depends, 
wherein the metal pattern is in physical contact with the insulating material layer (Paulsen: metal pattern Metal3 is in physical contact with insulating material layer 320). 
Regarding claim 6: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 4, on which this claim depends, 
wherein the metal pattern is electrically connected to the metal wiring of the wiring structure (Paulsen: metal pattern Metal3  is electrically connected to the metal wiring Metal1/Metal2/Metal3 and vias). 
Regarding claim 8: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the insulating material layer comprises an oxide (Paulsen: Col 6, Lines 2-13: insulating material layer 320 comprises an oxide as in e.g., SiO.sub.xN.sub.y). 
Regarding claim 9: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Paulsen as modified by Abe teaches that the first wave-shaped pattern has a first repetition cycle that is different from a second repetition cycle of the second wave-shaped pattern (Abe: [0027]: 301a/302a … 301c/302c first wave-shaped pattern has a first repetition cycle that is different from a second repetition cycle of the second wave-shaped pattern).
Regarding claim 10: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Paulsen does not expressly teach that the device further comprises

Abe teaches (e.g., Figs. 1A-3C) a semiconductor device structure comprising an insulating material layer ([0029]-[0030]: 141) and a semiconductor substrate ([0014]: 121),
Abe further teaches an insulating protective film ([0030]-[0031]: 140) on the side surface of the insulating material layer ([0029]-[0030]: 141) and the side surface of the semiconductor substrate ([0014]: 121).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Paulsen, the insulating protective film on the side surface of the insulating material layer and the side surface of the semiconductor substrate, as taught by Abe, for the following benefits of suppressing chipping starting from the ridge, the plurality of concavities and the plurality of ridges (concave-convex) are covered with an insulating film 140 for protecting unevenness, in addition to the protective film 141 laminated in the cycle in the Bosch process described above (Abe: [0030]).
Regarding claim 11: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,
wherein the insulating protective film comprises a polymer having a CF2 group (Abe: [0039] and [0043]). 
Regarding claim 12: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, further comprising:

Regarding claim 22: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Although Paulsen does not expressly teach that the second wave-shaped pattern is continuously formed with the first wave-shaped pattern,
Paulsen does teach that the trench including the wave-shaped pattern is continuous throughout the dielectric layer 314 and into the substrate 394 as shown in the annotated Fig. 3E 
Moreover, Abe teaches that the second wave-shaped pattern is formed continuously (see Fig. 3B; [0026]-[0028]: 301a/301b/301c).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the teaching of Paulsen as modified by Abe and arrive at  “the second wave-shaped pattern is continuously formed with the first wave-shaped pattern” for the benefit of controlling the alignment of the interconnection structure.
Furthermore, it would have been obvious because all the claimed elements (insulating layer, second wave-shaped pattern, first wave-shaped pattern, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 7,482,251 B1) in view of Abe (US 2018/0182670 A1) and Chen et al. (US 2014/0175663 A1) as applied above and further in view of Tamaki (US 2001/0015464 A1).
Regarding claim 7: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 1, on which this claim depends. 
the semiconductor device comprises a first region overlapping the device region (Paulsen: Fig. 3E: region in direct contact with contact of Metal1 and interfacing with region 310), a second region surrounding the first region (Paulsen: Fig. 3E: region surrounding contact of Metal 1 and interfacing with region 310).
Paulsen as modified by Abe and Chen does not expressly teach that the second region has a width in a range of 5 µm to 30 µm. 
However, Tamaki teaches (e.g., Fig. 7) a semiconductor device comprising interconnection line length of about 5 µm (microns) to about 100 µm (microns).
Tamaki does disclose an overlapping range of width around a first region.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosures of Paulsen as modified by Abe and Tamaki, and arrive at “the second region has a width in a range of 5 µm to 30 µm”, so as to adjust the spacing of the second region that corresponds to the particular intended purpose.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 7,482,251 B1) in view of Abe (US 2018/0182670 A1) and Chen et al. (US 2014/0175663 A1) as applied above and further in view of Shih (US 2015/0228547 A1).
Regarding claim 13: Paulsen, Abe and Chen teach the claim limitation of the semiconductor device of claim 12, on which this claim depends, further comprising:
a through electrode (Paulsen: Via1, Via2, Contact) electrically connected to the device region (Paulsen: region 320).
Paulsen as modified by Abe does not expressly teach a through electrode penetrating through the semiconductor substrate, 
a passivation layer on the second surface of the semiconductor substrate, and a second connection pad on the passivation layer and connected to the through electrode. 
Shih teaches (e.g., Figs. 1-2) a semiconductor device, comprising a semiconductor substrate ([0023]: 10),

a passivation layer ([0023]: 46) on the second surface of the semiconductor substrate ([0023]: backside of substrate 10), and a second connection pad ([0023]: 42) on the passivation layer (46) and connected to the through electrode (38). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Paulsen, the through electrode penetrating through the semiconductor substrate, a passivation layer on the second surface of the semiconductor substrate, and a second connection pad on the passivation layer and connected to the through electrode, as taught by Shih, for the benefit of having the ability to test the device from the second side, which is closer than the interlayer dielectric stacks, and thus obtain a more accurate electrical characteristics of the integrated circuit. 

Claims 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 7,482,251 B1) in view of Chen et al. (US 2014/0175663 A1).
Regarding independent claim 14: Paulsen teaches (e.g., Figs. 2-3E and 5-8; including annotated Fig. 3E) a semiconductor device, comprising:
a semiconductor substrate (Col. 3, Lines 50-64: the substrate 394 is a silicon wafer, which is a semiconductor) comprising a first surface (top surface) and a second surface (bottom surface) opposing each other, 

a wiring structure (Col. 3, Lines 60-64 and Col. 5, Lines 1-9: interconnect layer/metal layer Metal1/Metal2/Metal3 and vias) on the first surface of the semiconductor substrate, and comprising a dielectric layer (Col. 3, Lines 60-64: #314) and a metal wiring (Col. 3, Lines 60-64 and Col. 5, 1-9: interconnect layer/metal layer) in the dielectric layer, 
wherein the wiring structure is electrically connected to the device region (interconnect layer/metal layer is electrically connected to the device region in region 310); and 
an insulating material layer (Col. 4, Lines 11-19: #320) on a side surface of the wiring structure (Col. 3, Lines 60-64 and Col. 5, 1-9: interconnect layer/metal layer Metal1/Metal2/Metal3 and vias) and extending to an upper region of the side surface of the semiconductor substrate (394),
the insulating material layer having a first side surface (annotated Fig. 3E: first side surface 320_1st) provided as an outer surface and a second side surface (annotated Fig. 3E: 320_2nd) opposing the first side surface (as shown in annotated Fig. 3E: first side surface 320_1st and second side surface 320_2nd are opposite to each other),
wherein the insulating material layer has a substantially flat interface with the dielectric layer (the insulating material layer 320 comprises a flat portion interface with 
wherein the wiring structure further comprises a metal pattern (Col. 5, Lines Fig. 3E: Lines 4-9: Metal2 as shown in Fig. 3 below Metal3).
Paulsen does not expressly teach that that the second side surface of the insulating material layer that is substantially perpendicular to the first and second surfaces of the semiconductor substrate has a substantially flat interface with the dielectric layer.
Chen teaches (e.g., Figs. 1-21) a semiconductor device comprising an insulating layer ([0025] and [0033]: 12/16), a substrate, and a dielectric layer ([0027]: 14) of a wiring layer ([0026]-[0027]: 21/182),
wherein the side surface of the insulating material layer ([0025] and [0033]: 12/16) that is substantially perpendicular to the first surface of the semiconductor substrate ([0026]: substrate of device 2) has a substantially flat interface with the dielectric layer ([0027]: 14) of the wiring structure ([0026]-[0027]: 21/182).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Paulsen, the side surface of the insulating material layer that is substantially perpendicular to the first surface of the semiconductor substrate having a substantially flat interface with the dielectric layer of the wiring structure, as taught by Chen, for the benefit of protecting the side of the interconnection structure from foreign material created by the etching of the trench, and thus avoid shorting the interconnection structure with neighboring device.


    PNG
    media_image1.png
    809
    1220
    media_image1.png
    Greyscale

Regarding claim 15: Paulsen and Chen teach the claim limitation of the semiconductor device of claim 14, on which this claim depends,
wherein the insulating material layer comprises a first material (Paulsen: Col. 6, Lines 4-9: layer 320 includes e.g., Si.sub.3N.sub.4) that is different from a second material of the dielectric layer (Paulsen: dielectric layer 314 includes SiO2, as shown on Fig. 3E).
Regarding claim 16: Paulsen and Chen teach the claim limitation of the semiconductor device of claim 14, on which this claim depends,
wherein the side surface of the insulating material layer has a first wave-shaped pattern in which first concave-convex portions (Paulsen: the insulating material layer 320 has a first wave-shaped pattern as shown in Fig. 3E) are repeated in a direction of the wiring structure (Paulsen: Col. 3, Lines 60-64 and Col. 5, 1-9: interconnect 
Regarding claim 21: Paulsen and Chen teach the claim limitation of the semiconductor device of claim 14, on which this claim depends,
wherein the metal pattern is spaced apart from an upper surface of the dielectric layer and is spaced apart from a top portion of the insulating material layer (Paulsen: Col. 5, Lines Fig. 3E: Lines 4-9: metal pattern Metal2 as shown in Fig. 3 below Metal3 is spaced apart from an upper surface of the dielectric layer 314 and is spaced apart from a top portion of the insulating material layer 320).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 7,482,251 B1) in view of Chen et al. (US 2014/0175663 A1) as applied above and further in view of Abe (US 2018/0182670 A1).
Regarding claim 17: Paulsen and Chen teach the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein the side surface of the semiconductor substrate has a second wave-shaped pattern (Paulsen: Fig. 3E: substrate 394 includes a wave pattern starting at surface 310).
Paulsen does not expressly teach that the first wave-shaped pattern has a first repetition cycle that is different from a second repetition cycle of the second wave-shaped pattern. 
However, Abe teaches (e.g., Figs. 1A-3C) a similar semiconductor device structure comprising a substrate ([0014]: 121), wherein the side surface of the 
wherein the first wave-shaped pattern has a first repetition cycle that is different from a second repetition cycle of the second wave-shaped pattern ([0027]: second wave-shaped pattern 301a/302a has a second repetition cycle of the second wave-shaped pattern).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Paulsen, the 
second concave-convex portions being repeated in the direction perpendicular to the semiconductor substrate, and a second repetition cycle of the second wave-shaped pattern, as taught by Abe, because this is mere duplication or repetition of the concave-convex structure, taught as shown in the upper layer of the dielectric layer, without any change in the expected function of the device.
Therefore, it would have been obvious to one skilled in the art at the time of the effective filing date to meet the requirement of the claim with regard to repeating the concave-convex structure, since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
Furthermore, it would have been obvious because all the claimed elements (repeated second concave-convex portions of the semiconductor substrate) were known in the prior art and one skilled in the art could have combined the elements as 
Therefore, Paulsen as modified by Chen and Abe teaches the limitation “wherein the side surface of the semiconductor substrate has a second wave-shaped pattern in which second concave-convex portions are repeated in the direction perpendicular to the semiconductor substrate, and
wherein the first wave-shaped pattern has a first repetition cycle that is different from a second repetition cycle of the second wave-shaped pattern”.

Allowable Subject Matter
Claims 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the semiconductor device comprises a first region overlapping the device region and a second region surrounding the first region in a plan view,

wherein the second region has a width in a range of 5 µm to 30 µm”.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-17 and 21-22 have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for the newly amended claim limitations not presented in prior claim set.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826